IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,821


EX PARTE ROBERT EDMON BRADEN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 344856 IN THE 262ND DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07, § 3.  Applicant was convicted of
murder and punishment was assessed at confinement for forty years.  There was no appeal
from this conviction.
	Applicant contends that he has not received credit on this sentence for time he was
confined as a parole violator.  The trial court has entered findings that affidavits
submitted by the Texas Department of Criminal Justice, Criminal Institutions and Paroles
Divisions, are credible, but contain errors.  The court has reviewed those affidavits in
conjunction with documents from jails in Florida and found that Applicant was confined
on parole violator warrants in this cause for the periods February 3, 1993, to May 12,
1993; September 20, 2000, to January 13, 2001; and from July 27, 2001 to August 30,
2002.  The court also found that Applicant has received credit for only part of these
periods.  Applicant is entitled to relief.  Ex parte Price, 922 S.W.2d 957 (Tex.Crim.App.
1996).
	Relief is granted in part.  The Texas Department of Criminal Justice, Correctional
Institutions Division, shall credit the sentence in cause number 344856 in the 262nd
Judicial District Court of Harris County for the periods February 3, 1993, to May 12,
1993; September 20, 2000, to January 13, 2001; and from July 27, 2001 to August 30,
2002.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions and Parole Divisions.
Filed: January 16, 2008
DO NOT PUBLISH